Chapman, J.
Where a note is indorsed by several successive indorsers for the accommodation of the maker, their rights and obligations in respect to each other are determined by the form of the contract, in the absence of any agreement between them. Tn the present case, there being no agreement between them, and the plaintiff having taken up the note, he can recover the amount of the defendant, who is a prior indorser. Clapp v. Rice, 13 Gray, 403. Weston v. Chamberlin, 7 Cush. 404. Sweet v. McAllister, 4 Allen, 354. Judgment for the plaintiff.